DETAILED ACTION
This Action is in consideration of the Applicant’s response on November 18, 2022.  Claims 14 and 26 are amended by the Applicant.  Claim 34 has been added.  Claims 14 – 34, where Claims 14, 26, and 34 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, Pgs. 7-8, filed November 18, 2022, with respect to the rejection(s) of claim(s) 14 and 26 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of PGPub. 2017/0315795 (“Keller”).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14 – 23, 25 – 31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2011/0231936 (hereinafter “Williams”), in view of PGPub. 2017/0315795 (hereinafter “Keller”).
1.	Regarding Claims 14, 26, and 34, Williams discloses of a system comprising:
one or more computers and a computer program product comprising a computer-readable storage device storing instructions that, when the instructions are executed on a computing device [Fig. 20; Para. 0103-105; computer program product embodied in a storage device for execution by a processor to perform the desired method], cause the computing device to perform a non-intrusive method of detecting security flaws of a computer program [Abstract; Para. 0039, 0043; vulnerability detection system wraps sensors in exception handling logic that ensures application’s execution remained undisturbed], the instructions comprising: 
an execution function configured to install and execute an executable and non-instrumentalized version of the program in a computer system [Fig. 9; 0079, 0101; vulnerability detection system can be implemented to track applications that are being used by actual customers; instrumentation can occur before or after execution of the program], the computer system comprising at least one cryptographic function able to be called by the program to manipulate at least one cryptographic object [Para. 0050, 0056, 0063, 0097; encryption, secure communications utilized by the application], the at least one cryptographic function not included in the executable and non-instrumentalized version of the program [Para. 0070; control behavior such as encrypt may be added as a rule];
a recording function that, in a course of execution of the program, is configured to record in a tracing file modalities of calls to the cryptographic function [Figs. 4, 6, and 9; Para. 0047-49, 0067-69, 0079; tracking and recording indications of events (tracing files) during execution, such as encryption]; and
an analysis function that, after the execution of the program, is configured to analyze the tracing file and create a data structure of states taken by the cryptographic object manipulated in the course of the execution of the program responsive to the analyzing the tracing file [Figs. 6, 7, 9, and 14; Para. 0055-56, 0069-72, 0084; stored indicators are analyzed to detect patterns and to track the propagation of data through the application, such as during encryption (create a data structure of states taken by the cryptographic object) for events], and analyze the data structure to detect calls to the cryptographic function that are liable to form a security flaw [Figs. 5, 6, 8, 9, and 12-18; Para. 0055-56, 0074-79, 0084; patterns that indicate vulnerabilities are detected based on security rules; traces are run based on the detected patterns and can be grouped according to a vulnerability type; additional details regarding the vulnerabilities can be presented to a user].
Williams, however, does not specifically disclose of recording, in the course of executing the program, and without instrumentalizing the program during execution of the program, in a tracing file information regarding an cryptographic function.  
Keller discloses a system and method for monitoring target applications during execution without instrumentalizing the target application (without instrumentalizing the program during execution of the program) [Abstract; Para. 0015, 0019].  Keller discloses that his is achieved by containerizing the target application and dynamically deploying a monitor application that provides profiling, tracing, and real-time monitoring of the target application [Para. 0015].  It would have been obvious to one skilled in the art before the effective filing data of the current application to combine the teachings of Keller with Williams since both systems trace target applications during execution of the target applications.  The motivation to do so is to prevent the degrading of the application’s performance [Keller, Para. 0002].
2.	Regarding Claim 15, Williams, in view of Keller, discloses all the limitations of Claim 14.  Keller further discloses that recording in the tracing file comprises running a tracing program concurrently with the computer program to record in the tracing file [Para. 0015, 0019; monitoring application].
3.	Regarding Claims 16 and 27, Williams, in view of Keller, discloses all the limitations of Claims 14 and 26.  Williams further discloses of instrumentalizing the cryptographic function before executing the executable and non-instrumentalized version of the program to allow recording of the modalities of calls to the instrumentalized cryptographic function [Fig. 9; Para. 0044, some methods can be instrumented statically (before execution)]. 
4.	Regarding Claim 17, Williams, in view of Keller, discloses all the limitations of Claim 16.  Williams further discloses of replacing an original cryptographic function of the computer system with the instrumentalized cryptographic function [Para. 0043, 0063; instrumentation of encryption methods].
5.	Regarding Claim 18, Williams, in view of Keller, discloses all the limitations of Claim 14.  Williams further discloses that recording in the tracing file comprises obtaining at least a portion of an execution stack when the cryptographic function is called by the program [Fig. 4, item 405; Para. 0049].
6.	Regarding Claim 19, Williams, in view of Keller, discloses all the limitations of Claim 14.  Williams further discloses that the computer system includes a plurality of cryptographic functions [Para. 0063; encryption, hash]; and wherein recording in the tracing file comprises recording only the modalities of calls to cryptographic-management and usage functions of the cryptographic function in the tracing file [Fig. 4; Para. 0049, 0063, 0097; current object that initiated the method; other portions of the indication of event are optional based on user design as indicated by dashed lines in figure].
7.	Regarding Claims 20 and 28, Williams, in view of Keller, discloses all the limitations of Claims 14 and 26.  Williams further discloses that recording the modalities of calls to the cryptographic function in the tracing file comprises recording at least one of the modalities of calls selected from the group consisting of a name of the cryptographic function, arguments of the cryptographic function, the name of a module calling the cryptographic function, a time-stamping of the call to the cryptographic function, and a response returned by the cryptographic function in the tracing file [Fig. 4; Para. 0049, 0063; returning value of the call, encryption parameters, such as key length, algorithm, etc.].
8.	Regarding Claims 21 and 29, Williams, in view of Keller, discloses all the limitations of Claims 14 and 26.  Williams further discloses that recording the modalities of calls to the cryptographic function in the tracing file comprises recording a data pointer in the tracing file and accessing data designated by the data pointer to record the data designated by the data pointer in the tracing file [Fig. 4; Para. 0049; security rule identifier that enables the tracking module to access the contents of the rule from a database].
9.	Regarding Claims 22 and 30, Williams, in view of Keller, discloses all the limitations of Claims 14 and 26.  Williams further discloses that analyzing the data structure comprises applying a rule base to the data structure [Figs. 5, 6, 8, 9, and 12-18; Para. 0055-56, 0074-79, 0084; patterns that indicate vulnerabilities are detected based on security rules; traces are run based on the detected patterns and can be grouped according to a vulnerability type; additional details regarding the vulnerabilities can be presented to a user].
10.	Regarding Claims 23 and 31, Williams, in view of Keller, discloses all the limitations of Claims 22 and 30.  Williams further discloses that applying the rule base to the data structure comprises implementing an inference engine configured to detect security flaws [Figs. 5, 6, 8, 9, and 12-18; Para. 0055-56, 0071, 0074-79, 0084; patterns that indicate vulnerabilities are detected based on security rules by the correlation module (inference engine); traces are run based on the detected patterns and can be grouped according to a vulnerability type; additional details regarding the vulnerabilities can be presented to a user].
11.	Regarding Claim 19, Williams, in view of Keller, discloses all the limitations of Claim 14.  Williams further discloses of filtering a detected security flaw [Figs. 5, 6, 8, 9, and 12-18; Para. 0055-56, 0074-79, 0084; patterns that indicate vulnerabilities are detected based on security rules; traces are run based on the detected patterns and can be grouped according to a vulnerability type; additional details regarding the vulnerabilities can be presented to a user].
Claims 24, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, in view of Keller, in view of PGPub. 2004/0230825 (hereinafter “Shepherd”).
12.	Regarding Claims 24 and 32, Williams, in view of Keller, discloses all the limitations of Claims 14 and 30.  Williams further discloses that security rules can check if an application communicates securely or performs proper encryption [Para. 0056, 0062-63].  Williams also disclose that other control information and parameters that are passed to the method can be recorded [Fig. 4; Para. 0049].  Neither Williams nor Keller, however, specifically disclose of recording a version number of the cryptographic function.
	Shepherd discloses a system and method for controlling the functionality of a browser [Abstract].  Shepherd further discloses that to ensure the browser is secure, a version number of the encryption algorithm can be used to determine which algorithm is used to encrypt an object (version number of the cryptographic function) [Para. 0111-116].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Shepherd with Williams since both systems ensure secure communications.  The incorporation of Shepherd would enable the Williams system to detect and determine the particular type of cryptographic algorithm is used for the called method.  This would have been an obvious variation and designer’s choice to include the version number as one of the parameters that are recorded for an instrumented method.
13.	Regarding Claim 33, Williams, in view of Keller and Shepherd, discloses all the limitations of Claim 32.  The combination of Williams and Shepherd discloses that the analysis function of the instructions stored on the computer-readable storage device is configured to select the rule base from a plurality of rule bases depending on the version number of the cryptographic function [Williams, Fig. 5, Para. 0050-56, 0069-70; event parameters can be used to indicate event associated with a security rule via the correlation module; Shepherd, Para. 0111-116, discloses that the version number of the cryptographic function can be an event parameter].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 10,831,639; PGPub. 2019/0171846; PGPub. 2017/0322877.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496